DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.
As requested in the submission, claims 1, 10-14, 16 and 25 have been cancelled, and claims 27-46 have been added and pending in the instant application.  Claims 27-46 are pending in the instant application.
Applicant’s arguments, see pages 5-6 of the remarks filed 8/31/22, with respect to the rejection(s) of claim(s) 1,10-14, 16 and 25 have been fully considered and are persuasive since the claims have been canceled.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejections are provided with respect to newly added claims 27-46.  See the new rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27, 28, 31 and  33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0216078 (“Rivlin”).
As regards claim 27, Rivlin et al. discloses a 3D printed splint and cast that anticipates Applicants’ presently claimed invention.  More specifically, as can be seen from Fig. 6, Rivlin discloses an orthotic device (60) for supporting and/or immobilizing an injured body region of an animal or human being (see para. [0058]), the orthotic device being made of only a single layer of non-composite material (base layer 64, an inherently single layer of material, may be constructed from PLA, see para. [0038]) and having at least one aperture (positioned at 64g, see Fig. 6) for passage therethrough of a body part (the thumb passes through the aperture, see Fig. 6) of the animal or human being and a pair of longitudinal edges configured to form an overlap slit so that the orthotic device does not completely encircle the injured body the at least one aperture being formed between and spaced apart from the pair of longitudinal edges (see para. [0058] which recites “[w]hen utilized as a splint first shell portion 64a may be secured or mounted to the patient’s arm 5 with straps by itself to substantially immobilize the thumb; thus, a pair of longitudinal edges of splint 64 are spaced apart and the aperture is positioned between the longitudinal edges, see Fig. 6).
As regards claim 28, Rivlin discloses the orthotic device of claim 27, wherein the non-composite material is polylactic acid (see para. [0038], which discloses the base material may be constructed from polylactic acid).
As regards claim 31, Rivlin discloses the orthotic device of claim 27, wherein the PLA single layer of non-composite material sheet is 3D printed (see para. [0029]).
As regards claim 33, Rivlin discloses the orthotic device of claim 27, wherein the injured body region comprises a wrist articulation of the animal or human being (see Fig. 6 which shows splint 64a shown on a wrist articulation of a human) the at least one aperture is a single aperture configured to receive a thumb of the animal or human being (shown in Fig. 6), and the pair of longitudinal edges are opposing longitudinal sides formed with curved surface portions (after image processing, a 3D printed custom cast or splint is applied to the patient with a custom and form fit…personalized to the individual patient, see para. [0027], lines 7-13; thus since the edge is also custom fit it will take on the curve of the forearm and hand).

Claim(s) 27, 37, 38, 43 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,093,161 (“Vlaeyen”).
As regards claim 27, Vlaeyen discloses a thermoplastic apparatus  with a fastener that anticipates Applicants’ presently clamed invention.  More specifically, Vlaeyen discloses an orthotic device (pre-cut sheet 12, see Fig. 4) for supporting and/or immobilizing an injured body region (hand an arm) of an animal or human being, the orthotic device being made of only a single layer (sheet) of non-composite material (the pre-cut sheet is constructed from material poly(epsilon) caprolactone, see col. 3, lines 31-52) and having at least one aperture for passage therethrough of a body part of the animal or human being (as can be seen from Fig. 1, an aperture is present which allows the thumb of a user to pass therethrough, see also Figs. 4 and 5) and a pair of longitudinal edges (14,16, see Figs. 4 and 5) configured to form an overlap slit so that the orthotic device does not completely encircle the injured body region (as can be seen from Fig. 1, the pre-cut sheet which defines the orthotic device does not completely encircle the body region since the edges are separated by a zipper 20, 21), the at least one aperture being formed between and spaced apart from the pair of longitudinal edges (see Fig. 4).
As regards claim 37, Vlaeyen discloses an orthotic system having the orthotic device of claim 27 and a protective layer (stockinette liner) that is placed between the single layer of non-composite material and the injured body region (see col. 4, lines 46-51) and is adjustable independently from the single layer of non-composite material (the stockinette liner is not a part of the orthotic device and is accordingly independently adjustable, see col. 4, lines 51-56).
As regards claim 38, Vlaeyen discloses the orthotic system of claim 37, wherein the protective layer is a bandage made of fabric material (note the disclosure of the stockinette material, for example jersey, which covers a wound and is therefore bandage).
As regards claim 43, Vlaeyen discloses a method of forming a splint on the injured region of the animal or human being using the orthotic device of claim 27 (the device as discussed in claim 27 above is used to form a splint on a user, see also col. 5, lines 17-33, which discloses how the device is formed on the user).
As regards claim 45, Vlaeyen discloses a  method of forming a splint on the injured region of the animal or human being using the orthotic system of claim 37 (the device as discussed above in claim 37 above is used to form a splint on a user, see col. 5, lines 17-33, which discloses how the device is formed on the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29, 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivlin in view of WO 2006/077158 A1 (“Nieberding”) .
As regards claim 29, Rivlin discloses the orthotic device of claim 27, wherein the single layer of non-composite material has a plurality of perforations (vents 68) uniformly distributed over a surface area of the PLA sheet (see Fig. 6 and para. [0068], lines 18-26).
Rivlin fails to teach the perforations are uniformly distributed over the total surface area or 75% to 95% of the total surface area.  Nieberding in its disclosure of an analogous orthosis also teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see page 13, lines 2-7) in order to provide ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide ventilation (pages 15, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified splint of Rivlin with perforations uniformly distributed over about 75% of its total surface area of the  since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces (pages 11, lines 25-32 of Nieberding). 
As regards claim 30, Rivlin discloses the orthotic device of claim 27, except wherein the single layer of non-composite material has a thickness in the range of about 1.5 mm to 3.5 mm. However, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide a thermoplastic orthosis (see Figs. 1-4) having a thickness preferably at least 2 mm and will preferably be less than 30 mm.  Further disclosed is that when the orthosis is used for support of a hand, a thinner orthosis is preferable and when the orthosis is used for immobilization a thicker orthosis preferred, and that selecting a sheet of the appropriate thickness will eliminated excess bulk in weight (see page 12, lines 13-20).
It has been held that "[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ".  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16USPQ 2d 1934 (Fed. Cir. 1990).  As such, in view of Nieberding it would have been obvious to one having ordinary skill in the art to construct the orthosis of Rivlin within Applicants’ claimed thickness range in order to provide adequate structural strength based upon the portion of the body being supported and to eliminate excess bulk in weight of the orthosis. 
As regards claim 34, Rivlin discloses the orthotic device of claim 27, wherein the non-composite material is polylactic acid (see para. [0038] which discloses polylactic acid) having a plurality of perforations distributed over its total surface area.
Rivlin fails to teach the perforations are uniformly distributed area and a thickness in the range of about 1.3 mm to about 3.5 mm. However, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide a thermoplastic orthosis (see Figs. 1-4) having a thickness preferably at least 2 mm and will preferably be less than 30 mm.  Further disclosed is that when the orthosis is used for support of a hand, a thinner orthosis is preferable and when the orthosis is used for immobilization a thicker orthosis preferred, and that selecting a sheet of the appropriate thickness will eliminated excess bulk in weight (see page 12, lines 13-20).
It has been held that "[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ".  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16USPQ 2d 1934 (Fed. Cir. 1990).  As such, in view of Nieberding, it would have been obvious to one having ordinary skill in the art to construct the orthosis of Rivlin within Applicants’ claimed thickness range in order to provide adequate structural strength based upon the portion of the body being supported and to eliminate excess bulk in weight of the orthosis. 
With respect to plurality of perforations, Nieberding in its disclosure of an analogous orthosis also teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see page 13, lines 2-7) in order to provide ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide ventilation (pages 15, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified splint of Rivlin with perforations uniformly distributed over about 75% of its total surface area of the  since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces (pages 11, lines 25-32 of Nieberding). 

Claim(s) 32, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivlin in view of Nieberding and Aguado Perez.
As regards claims 32 and 35, modified Rivlin discloses the orthotic system of claim 27, except wherein the single layer of non-composite polylactic acid material has a thickness of about 3 mm, a weight higher than 60 grams and less than 180 grams, and that the plurality of perforations are distributed over about 75% of its the total surface area.
 With respect to the thickness, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide a thermoplastic orthosis (see Figs. 1-
4) having a thickness preferably at least 2 mm and will preferably be less than 30 mm.
Further disclosed is that when the orthosis is used for support of a hand, a thinner
orthosis is preferable and when the orthosis is used for immobilization a thicker orthosis
preferred, and that selecting a sheet of the appropriate thickness will eliminated excess
bulk in weight (see page 12, lines 13-20).
It has been held that "[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ".  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16USPQ 2d 1934 (Fed. Cir. 1990).  As such, in view of Nieberding, it would have been obvious to one having ordinary skill in the art to construct the orthosis of Rivlin within Applicants’ claimed thickness range in order to provide adequate structural strength based upon the portion of the body being supported and to eliminate excess bulk in weight of the orthosis. 
With respect to the weight, the general concept of providing a light-weight cast to a user falls within the realm of common knowledge as an optimization of a result effective variable since a light-weight, yet strong thermoplastic polymer capable of splinting a body part of a user, would be preferable over a heavier thermoplastic splinting material having similar strength.
Aguado Perez teaches it is known to provide an analogous orthosis constructed from a non-composite polylactic acid material having a weight in the range of less than 180 grams (for example 125 grams, which achieves a low weight and comfortable orthosis of the patient, see page 61).  As such, it would have been obvious to one of ordinary skill in the art to have constructed the single layer of non-composite material with a weight in the range of less than 180 grams, and specifically 125 grams, in order to achieve a low-weight, comfortable orthosis capable of supporting and fixing a limb of a user during treatment.
 With respect to plurality of perforations being uniformly distributed, Nieberding in its disclosure of an analogous orthosis also teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see page 13, lines 2-7) in order to provide ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound as compared to non-perforated and/or non-breathable braces (see page 11, lines 28-32 and page 15, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified splint of Rivlin with perforations uniformly distributed over about 75% of its total surface area of the  since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces (pages 11, lines 25-32 of Nieberding). 
As regards claim 36, modified Rivlin discloses the orthotic device of claim 35, wherein the injured body region comprises a wrist articulation of the animal or human being (see Fig. 6 which shows splint 64a shown on a wrist articulation) the at least one aperture is a single aperture configured to receive a thumb of the animal or human being (shown in Fig. 6), and the pair of longitudinal edges are opposing longitudinal sides formed with curved surface portions (after image processing, a 3D printed custom cast or splint is applied to the patient with a custom and form fit…personalized to the individual patient, see para. [0027], lines 7-13; thus since the edge is also custom fit it will take on the curve of the forearm and hand).

Claim(s) 37 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivlin in view of U.S. Patent No. 2,800,129 (“Swaay”)
As regard claim 37, Rivlin discloses an orthotic system having the orthotic device of claim 27 (constituted by the 64a/64b).  Rivlin fails to  teach a protective layer that is placed between the single layer of non-composite material and the injured body region and is adjustable independently from the single layer of non-composite material.
However, Swaay in its analogous disclosure of an orthotic system teaches it is known to provide an orthotic system comprising a thermoplastic blank ( layer 1) comprising perforations (2) and a pliable and soft foam plastic, for example, polyurethane foam, covering the entire surface of layer 1 (see col. 2, lines 12-22).  Further disclosed is that the foam layer may be loose on the solid layer, i.e., blank and applied to the body independently of the solid layer (see col. 2, lines 50-53). The foam layer protects the user’s skin from the thermoplastic blank.
In view of Swaay, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have modified the system of Rivlin with the addition of a pliable and soft foam layer in order to achieve the predictable result of protecting the user’s skin from the splint.
As regards claim 41, modified Rivlin discloses the orthotic system of claim 37, further comprising a fastener (constituted by straps, see para. [0058], lines 14-17) that retains and secures the single layer of non-composite material and the protective layer onto the injured body region since it is positioned between the skin and single layer non-composited material.  Modified Rivlin fails to teach the fastener (straps) are releaseable.  However, it would have been prima facia obvious to one having ordinary skill in the art to render the straps of Rivlin releaseable in order to remove the splint from the user.  

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivlin in view of Swaay as applied to claim 37 above, and in further view of U.S. Patent Application No. 2018/0055695 (“Park”).
As regards claim 39, modified Rivlin discloses the orthotic system of claim 37 wherein the protective layer comprises polyurethane foam but fails to disclose the foam is polyethylene foam (PEF).  However, Park in its disclosure of an analogous thermoplastic cast, teaches it is known to provide a foam buffer pad, which may be constructed from polyethylene, polypropylene or polyurethane (see para. [0014, 0027] and Fig. 2), between the user’s skin and the cast for the purpose of protecting the skin of the user. Since both modified Rivlin and Park discloses a protective layer constructed of foam for the purpose of protecting the skin of a user, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to substitute the single sheet of polyurethane foam for a single sheet of polyethylene foam to achieve the predictable result of protecting the skin from the thermoplastic cast structure.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivlin in view of Swaay and Park as applied to claim 39 above, and in further view of 
U.S. Patent NOo.7,003,803 (“Lyden”)
As regards claim 40, modified Rivlin discloses the orthotic system of claim 39, except wherein the PEF sheet has a thickness in the range of about 1.5 mm to about 5.0 mm.  Lyden, however, teaches it is known to provide padding constructed from a sheet of PEF having a thickness in the range of 1/8 inch to 1/4 inch (3.175 mm-6.35 mm).
Applicant is reminded that it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257,191 USPO 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1980). As such, in view of Lyden, it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to have provided the PEF sheet of modified Rivlin with a thickness within the claimed range in order to ensure that PEF sheet provides sufficient cushioning of the user's body part from the splinting material.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivlin in view of Swaay as applied to claim 37 above, and in further view of Nieberding.
As regards claim 42, Rivlin discloses the orthotic system of claim 37, wherein the non-composite material is polylactic acid (see para. [0038]) having a plurality of perforations distributed over its total surface area.  Rivlin fails to disclose the perforations are uniformly distributed over the total surface area of the polylactic non-composite material and having a thickness in the range of about 1.5 mm to about 3.4 mm.
With respect to plurality of perforations being uniformly distributed, Nieberding in its disclosure of an analogous orthosis also teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see page 13, lines 2-7) in order to provide ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound as compared to non-perforated and/or non-breathable braces (see page 11, lines 28-32 and page 15, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified splint of Rivlin with perforations uniformly distributed over about 75% of its total surface area of the  since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces (pages 11, lines 25-32 of Nieberding).
With respect to the thickness, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide a thermoplastic orthosis (see Figs. 1-
4) having a thickness preferably at least 2 mm and will preferably be less than 30 mm.
Further disclosed is that when the orthosis is used for support of a hand, a thinner
orthosis is preferable and when the orthosis is used for immobilization a thicker orthosis
preferred, and that selecting a sheet of the appropriate thickness will eliminated excess
bulk in weight (see page 12, lines 13-20).
It has been held that "[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ".  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16USPQ 2d 1934 (Fed. Cir. 1990).  As such, it would have been obvious to one having ordinary skill in the art to construct the orthosis of Rivlin within Applicants’ claimed thickness range in order to provide adequate structural strength based upon the portion of the body being supported and to eliminate excess bulk in weight of the orthosis. 

Claim(s) 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/077158 A1 (“Nieberding”) in view of Aguado Perez.
As regards claims 27, Nieberding an orthosis and method for manufacturing that substantially discloses Applicants’ presently claimed invention.  More specifically, Nieberding discloses an orthotic device (constituted by orthosis 1 or 2) for supporting and/or immobilizing an injured body region of an animal or human being (see page 13, lines 2-3), the orthotic device being made of only a single layer of material (see page 8, lines 3 which discloses that the orthosis consists of a single sheet of natural material containing a thermoplastic binder such as polyethylene or polyester, see page 9, lines 20-23) and having at least one aperture (see the aperture in annotated Fig. 4 below) for passage therethrough of a body part (for example an elbow) of the animal or human being and a pair of longitudinal edges (see annotated Fig. 3) configured to form an overlap slit that the orthotic device does not completely encircle the injured body region (see annotated Fig. 3 below), the at least one aperture being formed between and spaced apart from the pair of longitudinal edges (Figs. 2- 4 show that the aperture is positioned between the longitudinal edges).
Nieberding fails to disclose the material of the single layer of material is a single layer of non-composite material. However, Aguado Perez, in the disclosure of an analogous orthotic device teaches the advantages of using PLA, a non-composite material, as the thermoplastic polymer due to the fact that it is derived from renewable resources like corn starch or sugar cane, is biodegradable and has characteristics similar to polypropylene, polyethylene and polystyrene (see page 54, lines 7-9).
In view of Aguado Perez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Nieberding by changing the material of construction from cork and a thermoplastic binder, to PLA thermoplastic material since it is derived from renewable resources like corn starch or sugar cane, is biodegradable. and has characteristics similar to that of polyethylene.
As regards claim 29, Nieberding discloses the orthotic device of claim 27, wherein the single layer of non-composite material has a plurality of perforations uniformly distributed over its total surface area (see page 13, lines 5-7 which discloses the orthosis has perforations 5 which are uniformly distributed on its total surface area, except for a small area 6 departing from the edges 7 of the orthosis, and as can be seen from Applicants’ Fig. 1, perforations are not provided at the edges in a manner similar to that of Nieberding).

Claim(s) 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlaeyen in view of Aguado Perez and Nieberding.
As regards claim 44, Vlaeyen discloses the method of claim 43, wherein the non-composite material has a plurality of perforations distributed over its total surface area.  Vlaeyen fails to disclose the material is polylactic acid, has the perforations uniformly distributed and has a thickness in the range of about 1.5 mm to about 3.5 mm.
However, Aguado Perez, in the disclosure of an analogous orthotic device teaches the advantages of using PLA, a non-composite material, as the thermoplastic polymer due to the fact that it is derived from renewable resources like corn starch or sugar cane, is biodegradable and has characteristics similar to polypropylene, polyethylene and polystyrene (see page 54, lines 7-9).  In view of Aguado Perez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Vlaeyen by changing the material of construction from poly (epsilon) caprolactone to PLA thermoplastic material since it is derived from renewable resources like corn starch or sugar cane, is biodegradable.
With respect to plurality of perforations being uniformly distributed, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see page 13, lines 2-7) in order to provide ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound as compared to non-perforated and/or non-breathable braces (see page 11, lines 28-32 and page 15, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified device of Vlaeyen with perforations uniformly distributed over about 75% of its total surface area of the material since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces (pages 11, lines 25-32 of Nieberding).
With respect to the thickness, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide a thermoplastic orthosis (see Figs. 1-
4) having a thickness preferably at least 2 mm and will preferably be less than 30 mm.
Further disclosed is that when the orthosis is used for support of a hand, a thinner
orthosis is preferable and when the orthosis is used for immobilization a thicker orthosis
preferred, and that selecting a sheet of the appropriate thickness will eliminated excess
bulk in weight (see page 12, lines 13-20).
It has been held that "[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ".  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16USPQ 2d 1934 (Fed. Cir. 1990).  As such, in view of Nieberding, it would have been obvious to one having ordinary skill in the art to construct the orthosis of Vlaeyen within Applicants’ claimed thickness range in order to provide adequate structural strength based upon the portion of the body being supported and to eliminate excess bulk in weight of the orthosis. 
As regards claim 46, Vlaeyen discloses the method of claim 45, wherein the non-composite material has a plurality of perforations distributed over its total surface area.  Vlaeyen fails to disclose the material is polylactic acid, has the perforations uniformly distributed and has a thickness in the range of about 1.5 mm to about 3.5 mm.
However, Aguado Perez, in the disclosure of an analogous orthotic device teaches the advantages of using PLA, a non-composite material, as the thermoplastic polymer due to the fact that it is derived from renewable resources like corn starch or sugar cane, is biodegradable and has characteristics similar to polypropylene, polyethylene and polystyrene (see page 54, lines 7-9).In view of Aguado Perez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Vlaeyen by changing the material of construction from poly (epsilon) caprolactone to PLA thermoplastic material since it is derived from renewable resources like corn starch or sugar cane, is biodegradable. 
With respect to plurality of perforations being uniformly distributed, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide an orthosis (see Figs. 1-4) with perforations (5) uniformly distributed over its total surface area (see page 13, lines 2-7) in order to provide ventilation of the skin when placed on a body part; preferably between 75%-95% of the total surface area of the orthosis is perforated as this amount will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound as compared to non-perforated and/or non-breathable braces (see page 11, lines 28-32 and page 15, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided the modified device of Vlaeyen with perforations uniformly distributed over about 75% of its total surface area of the material since Nieberding teaches doing so permits ventilation of the skin when placed on a body part, and that between 75%-95% of the total surface area of an orthosis being perforated will provide adequate strength to the orthosis while allowing for good air circulation, which will improve skin ventilation and wound healing as compared to non-perforated or no breathable braces (pages 11, lines 25-32 of Nieberding).
With respect to the thickness, Nieberding in its disclosure of an analogous orthosis teaches it is known to provide a thermoplastic orthosis (see Figs. 1-
4) having a thickness preferably at least 2 mm and will preferably be less than 30 mm.
Further disclosed is that when the orthosis is used for support of a hand, a thinner
orthosis is preferable and when the orthosis is used for immobilization a thicker orthosis
preferred, and that selecting a sheet of the appropriate thickness will eliminated excess
bulk in weight (see page 13-20).
It has been held that "[i]n the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ".  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16USPQ 2d 1934 (Fed. Cir. 1990).  As such, in view of Nieberding, it would have been obvious to one having ordinary skill in the art to construct the orthosis of Vlaeyen within Applicants’ claimed thickness range in order to provide adequate structural strength based upon the portion of the body being supported and to eliminate excess bulk in weight of the orthosis. 

    PNG
    media_image1.png
    775
    566
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 






/KIM M LEWIS/Primary Examiner, Art Unit 3786